Citation Nr: 0822049	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-27 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for paranoid schizophrenia 
(claimed as traumatical shock), to include as due to an 
undiagnosed illness and exposure to Agent Orange. 



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel










INTRODUCTION

The appellant served on active duty from January 17, to March 
21, 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, wherein the RO denied service connection 
for paranoid schizophrenia (claimed as traumatical shock).  
The appellant timely appealed the RO's January 2006 rating 
action to the Board.

In March 2007, the appellant failed to appear before a 
Veterans Law Judge at a hearing scheduled at the Roanoke, 
Virginia RO.  His hearing request is, therefore, deemed 
withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2007).


FINDING OF FACT

A psychiatric disorder, namely schizophrenia, clearly and 
unmistakably existed prior to the appellant's brief period of 
active service and was not aggravated during said service.


CONCLUSION OF LAW

A psychiatric disorder, namely schizophrenia, clearly and 
unmistakably preexisted the appellant's entry into his active 
duty military service, and was not aggravated during service.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 3.306 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, 
also, the United States Court of Appeals for Veterans Claims 
(Court) decision in 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-
21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

38 C.F.R. § 3.159, concerning VA assistance in developing 
claims, has been revised in part recently.  These revisions 
are effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the case at hand.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, and pertinent to 
the instant case, the final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Id.  

With regard to the issue on appeal, VA provided the appellant 
with pre-adjudication notice on the Pelegrini II VCAA 
elements in a September 2005 letter.  The letter informed the 
appellant to let VA know of any evidence he thought would 
support his claim, that it was his responsibility to make 
sure that VA received all requested records not in the 
possession of a Federal entity, and told him where to send 
what "we need."  

In addition, the Court has also held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The appellant 
was informed of the Dingess elements in an April 2006 letter.  
Id.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  The veteran was 
provided pre-adjudication VCAA notice via a September 2005 
letter.  Id. 
	
Regarding VA's duty to assist the appellant with the instant 
service connection claim, relevant service medical and 
personnel records and post-service private medical reports 
and statements of the appellant have been associated with the 
claims file.  (see, October 2005 response from the National 
Personnel Records Center (NPRC), reflecting that all of the 
veteran's available service medical and personnel records had 
been sent to VA). As indicated in the Introduction, the 
veteran failed to appear before a Veterans Law Judge at a 
hearing scheduled at the Roanoke, Virginia RO.  

II.  Laws and Regulations

The appellant contends that he currently has schizophrenia 
that had its onset during his short period of active military 
service, to include as due to an undiagnosed illness and 
exposure to Agent Orange while serving in the Persian Gulf 
and Republic of Vietnam (RVN), respectively.  (see, VA Form 
526, Veteran's Application for Compensation And/Or Pension, 
received by the RO in August 2005).  

Initially, the Board observes that the appellant's personnel 
records clearly reflect that he served less than 90 days in 
1979 and was stateside during his 2 months of active military 
service.  Thus, the provisions relating to presumptive 
service connection for psychosis, exposure to herbicide 
agents in the RVN and undiagnosed illness are not for 
application in the instant case, and will not, therefore, be 
discussed in the analysis that follows in the paragraphs 
below.  See, 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1117; 38 C.F.R. §§ 3.307, 3.309, 3.316 (2007). 

	Service connection-general criteria

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131 
(West 2002).  

Under 38 U.S.C.A. §§ 1110 and 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings. 38 C.F.R. § 3.303.

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d)

	Aggravation of Preexisting Disabilities/Presumption of 
Soundness-criteria

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 
3.304(b) (2007).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel. 38 U.S.C.A. § 7104(c).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993). A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 
(West 2002); 38 C.F.R. 3.306 (2007).

Temporary or intermittent flare-ups of the preexisting 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition, as contrasted to 
symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 
247- 48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991).  Accordingly, "a lasting worsening of the condition" 
-- that is, a worsening that existed not only at the time of 
separation but one that still exists currently--is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

III.  Analysis

The appellant contends that his current schizophrenia had its 
onset during his short period of active military service from 
January 17, to March 21, 1979.  

After a review of the evidence of record, the Board finds 
that the appellant's currently diagnosed schizophrenia is not 
related to his period of active military service.  In 
reaching the foregoing determination, the Board initially 
finds that the presumption of soundness applies to the 
appellant, as he was found to have been psychiatrically 
"normal" at service entrance in October 1978.  (see, 
October 1978 service enlistment examination report).  In the 
notes section of an October 1978 Report of Medical History, 
the examining physician indicated that the appellant was 
nervous, which was evidenced by trembling hands.  (see, 
Report of Medical History, dated in October 1978).

Notwithstanding the foregoing, the Board finds that the 
appellant was diagnosed with schizophrenia, prior to service 
entrance in January 1979.  In this regard, private medical 
evidence reflects that he was diagnosed as having 
schizophrenia prior to service entrance.  (see, treatment 
records, dating from November 1976 to March 1977 and June 
1977 to July 1978, prepared by Central State Hospital, 
containing diagnoses of paranoid and chronic, 
undifferentiated type, schizophrenia, respectively).  
Therefore, the Board finds such evidence indicates that the 
appellant's schizophrenia clearly and unmistakably existed 
prior to service.

With respect to rebutting the presumption of soundness, as 
noted above, the Board's inquiry does not end with a 
determination that the veteran's schizophrenia clearly and 
unmistakably preexisted service.  The Board must also 
determine whether there is clear and unmistakable evidence 
that the appellant's preexisting psychiatric disorder, namely 
schizophrenia, was not (italics added for emphasis) 
aggravated during said service.  

The Board finds that there is clear and unmistakable evidence 
establishing that the appellant's preexisting psychiatric 
disorder, namely schizophrenia, did not permanently increase 
in severity during his short period of active military 
service.  In reaching the foregoing determination, service 
medical records are entirely devoid of any subjective 
complaints, clinical findings and/or diagnoses of any 
psychiatric pathology.  The appellant's service discharge 
examination report is not contained in the claims file.  On 
DA Form 3082-R, Statement of Medical Condition, dated in 
March 1979, the veteran indicated that there had not been any 
change in his medical condition.  

Post-service private hospitalization reports, dated from 
September 1979 to June 1997, reflect that the veteran was 
admitted for treatment for paranoid-type schizophrenia.  The 
Board finds it significant that said reports are devoid of 
any references by the appellant concerning his short stint in 
active military service, which terminated in March 1979.  

Thus, based on a dearth of any psychiatric manifestations 
during service, and similar findings of schizophrenia, prior 
to and shortly after service discharge in March 1979, service 
connection for schizophrenia on the basis that it was 
aggravated by service is not warranted.  Indeed, the veteran 
specifically indicated on DA Form 2082, dated shortly before 
he was discharged from service in March 1979, that "There 
has been no change in my medical condition."  Moreover, it 
is significant to note that no physician, VA or private, has 
concluded that the appellant's preexisting schizophrenia was 
aggravated beyond its natural progression during the 
appellant's short-stint of active military service. 

Therefore, the Board finds that there is clear and 
unmistakable evidence establishing that the appellant's 
preexisting psychiatric disorder, namely schizophrenia, did 
not permanently increase in severity during active military 
service.  Therefore, the Board finds that said disability was 
not aggravated by service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306 (2007).

Based on the foregoing, the Board finds the appellant's 
psychiatric disorder, namely schizophrenia, clearly and 
unmistakably existed prior to service and was not aggravated 
by service; thus, the presumption of soundness is rebutted. 
38 U.S.C.A. § 1111.  See also VAOPGCPREC 03-2003 (July 16, 
2003). 

The Board finds further that a discussion of whether the 
presumption of aggravation has been rebutted in this case 
under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(b) is unnecessary as the Board has found by clear and 
unmistakable evidence that the appellant's psychiatric 
disorder, namely schizophrenia, was not aggravated by service 
in order to conclude that there was a preexisting disorder.  
VA's General Counsel found that such a finding would 
necessarily be sufficient to rebut the presumption of 
aggravation under 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306(b).  Id.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  The preponderance of the evidence, 
however, is against the appellant's claim of entitlement to 
service connection for a psychiatric disorder, namely 
schizophrenia. As such, that doctrine is not applicable in 
the instant appeal and his claim must be denied.  38 U.S.C.A. 
§ 5107.




ORDER

Service connection for paranoid schizophrenia (claimed as 
traumatical shock), to include as due to an undiagnosed 
illness and exposure to Agent Orange, is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


